Citation Nr: 1107125	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to October 
1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2009 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the Veteran's claim.
 
In October 2009, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge in a videoconference 
hearing.  A copy of the transcript has been associated with the 
claims folder.

In March 2010, the Board remanded this issue for further 
development.  The Agency of Original Jurisdiction (AOJ) continued 
the previous denial of the Veteran's claim in a June 2010 
supplemental statement of the case (SSOC), and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are the 
following: adenocarcinoma of the prostate, evaluated as 40 
percent disabling; and adjustment disorder with depressed mood, 
evaluated as 30 percent disabling.

2.  The medical and other evidence of record does not demonstrate 
that the Veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the pertinent 
law and regulations and their application to the facts and 
evidence as to the issue on appeal.

Stegall concerns

In March 2010, the Board remanded the case in order for the RO to 
schedule the Veteran for a VA examination in order to determine 
whether his service-connected adenocarcinoma of the prostate and 
adjustment disorder render him unemployable.  A report of the 
examination was to be associated with the Veteran's claims 
folder.  The Veteran's claim was then to be readjudicated.  

The record shows that in May 2010, the Veteran was provided with 
a VA examination with respect to the issue of unemployability, 
and a report of the examination was associated with the Veteran's 
claims folder.  Accordingly, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in July 2008, prior to the initial 
adjudication of his claim.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating this claim.  
The evidence of record includes the Veteran's service treatment 
records, statements from the Veteran and other individuals, 
Social Security Administration (SSA) records, and postservice VA 
treatment records.  

Additionally, the Veteran was afforded VA examinations in May 
2010 for his adenocarcinoma of the prostate and adjustment 
disorder as well as a VA examination for his adjustment disorder 
in December 2008.  The VA examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his past 
medical history, documented his current medical conditions, and 
rendered appropriate diagnoses consistent with the remainder of 
the evidence of record.  The Board therefore concludes that the 
VA examination reports are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2010); see also Barr v.  Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate]. 

The Board is cognizant of the fact that although the Veteran's 
claims folder was available and reviewed during the May 2010 VA 
examination, it was not available during the December 2008 VA 
examination.  However, such did not have an adverse effect on the 
adequacy of the examination.  Notably, as previously indicated, 
the examiner fully considered the Veteran's complaints, to 
include his complaints of depression.  A psychological 
examination was then performed that addressed all the relevant 
rating criteria.  

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of an attorney.  He was afforded a videoconference hearing in 
October 2009.

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Pertinent legal criteria

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the Veteran resides."  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2010).  The Court noted the following standard announced 
by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity. The question must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.  See 
Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

A total disability rating for compensation may be assigned when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and the combined rating must be 70 percent or 
more. See 38 C.F.R. § 4.16(a) (2010).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war. Advancing age, any 
impairment caused by conditions that are not service connected, 
and prior unemployability status must be disregarded when 
determining whether a Veteran currently is unemployable.  38 
C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2010).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Analysis

The Veteran is seeking entitlement to TDIU.  Essentially, he 
contends that his service-connected adenocarcinoma of the 
prostate and adjustment disorder have rendered him unemployable.

As was discussed in the law and regulations section above, TDIU 
may be awarded on a schedular or extraschedular basis.  For the 
reasons set out immediately below, the Board has determined that 
the Veteran has not met the criteria for TDIU on either a 
schedular or an extraschedular basis.

Schedular basis

The Veteran's current service-connected disabilities are as 
follows: adenocarcinoma of the prostate, evaluated as 40 percent 
disabling; and adjustment disorder with depressed mood, evaluated 
as 30 percent disabling.  The combined disability rating for the 
Veteran is 60 percent.  38 C.F.R. § 4.25 (2010).  

Because the Veteran's combined disability rating is less than 70 
percent and neither of the Veteran's individual disabilities are 
ratable at 60 percent or more, he does not meet the criteria for 
consideration of TDIU on a schedular basis.  See 38 C.F.R.      
§ 4.16(a) (2010).

Extraschedular basis

In this case, the RO has considered and rejected referral of the 
Veteran's TDIU claim to appropriate authority for consideration 
on an extraschedular basis under 38 C.F.R. § 4.16(b).

Ordinarily, the VA Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2010).

For a Veteran to prevail on a claim for TDIU on an extraschedular 
basis, the record must reflect some factor which takes the case 
outside of the norm.  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating itself is not recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, and not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Veteran is sixty-two years old.  He worked full-time as a 
chemical plant operator until March 2006, and has been unemployed 
since that time.  The Veteran currently receives SSA disability 
benefits.

As has been discussed above, in evaluating the claim for TDIU, 
the question before the Board is whether the service-connected 
disabilities alone render the Veteran unable to follow 
substantially gainful employment.  In this case, there is no 
competent and probative evidence to the effect that the Veteran's 
service-connected adenocarcinoma of the prostate and adjustment 
disorder, alone or in concert, render him unemployable.

With respect to marked interference with employment due to the 
service-connected adenocarcinoma of the prostate, the Veteran was 
afforded a VA urological examination in May 2010.  After 
examination of the Veteran and review of his claims folder, the 
examiner concluded that, "[t]here is a less than 50 percent 
probability that the Veteran's service connected adenocarcinoma 
of the prostate renders him unemployable."  His rationale was 
based on his finding that the Veteran's prostate disability 
remains stable without evidence of metastatic disease or 
recurrence based on a review of the Veteran's medical records.  
Although the VA examiner noted that the Veteran's recurrent 
urinary incontinence placed limitations on employment such as the 
inability to perform moderate to heavy tasks such as lifting and 
bending at the waist as well as the requirement of having 
restroom facilities nearby to change absorbent material, the 
examiner nevertheless found that the disability alone does not 
result in unemployability.

With regard to marked interference with employment due to the 
service-connected adjustment disorder, the Veteran was also 
provided a VA psychological examination in May 2010.  After 
examination of the Veteran and review of his claims folder and 
medical history, the examiner concluded that "the [V]eteran's 
adjustment disorder with depressed mood is mild and does not 
render him unemployable."  His rationale was based on his 
finding that the Veteran was fully able to carry out routine 
behaviors, self-care, and conversed in a normal and pleasant 
manner.  Further the Veteran's adjustment disorder did not appear 
to result in deficiencies in the areas of work, family relations, 
judgment, or thinking, and only mild mood problems.  The Board 
adds that a VA examiner similarly concluded in a December 2008 
report that "I do not believe that [the Veteran's] chronic 
adjustment disorder would prevent him from engaging in 
employment."  His rationale was based on his finding that the 
Veteran continued to work consistently even while dealing with 
the many issues pertaining to depressive symptomatology.

The May 2010 VA examination reports, as well as the December 2008 
VA psychological examination report, appear to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and thoughtful analysis of the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion"].  These opinions appear to be congruent 
with the Veteran's employment history,  which shows that he was 
able to perform the duties of a chemical plant operator as 
recently as 2006.

The Board adds that a VA examiner concluded in a December 2008 
report that it is "unlikely" that the Veteran would be able to 
be successful in performing sedentary or physical employment due 
to his adenocarcinoma of the prostate, degenerative joint disease 
of the right knee, osteoarthritis of the lumbar spine, cervical 
spine disability, hypertension, and gastroesophageal reflux 
disease.  However, because only the impact of the Veteran's 
service-connected disabilities may be considered in determining 
his eligibility for TDIU, the impact of the Veteran's 
degenerative joint disease of the right knee, osteoarthritis of 
the lumbar spine, cervical spine disability, hypertension, and 
gastroesophageal disease on his employability will not be 
considered.  See 38 C.F.R. § 4.16(a).  As such, the Board finds 
the opinion of the December 2008 VA examiner to be of limited 
probative value.  

The Board further notes that the Veteran was awarded disability 
benefits from the Social Security Administration (SSA).  However, 
a review of the decision shows that it considered multiple 
disabilities, including degenerative joint disease of the right 
knee.  In this decision, the Board is only concerned with the 
impact of the Veteran's service-connected adenocarcinoma of the 
prostate and adjustment disorder disabilities.  Moreover, the 
criteria utilized by VA and the SSA in determining entitlement to 
disability benefits are not same, and a determination by SSA is 
not binding upon VA. See, e.g., Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992).  The law requires VA to 
make an independent analysis and determination.  As noted above, 
VA is not able to consider all the disabilities from which the 
Veteran suffers in determining unemployability.  As such, the 
grant of SSA benefits is not sufficient to warrant referral for 
an extraschedular evaluation.

The Board notes that the Veteran has had ample opportunity to 
submit additional evidence to bolster his contentions.  Such 
supporting evidence has been requested by the RO, for example in 
the July 2008 VCAA letter.  It has not been forthcoming and does 
not appear to exist.  See 38 U.S.C.A. § 5107 (West 2002) [it is 
the claimant's responsibility to support a claim for VA 
benefits].

The Board observes statements from the Veteran as well as his 
wife, daughter, sister, and friend, J.C., with respect to the 
severity of his disabilities and its impact on employability.  
Although the Board has taken these statements concerning the 
impact of the service-connected disabilities into consideration, 
it finds that the these statements are outweighed by the 
objective medical evidence of record, which as discussed above 
indicates that the Veteran is able to pursue sedentary employment 
as well as employment requiring light physical labor.  Moreover, 
there is no competent medical evidence of record that the 
Veteran's service-connected disabilities alone significantly 
impaired his ability to work as a chemical plant operator in 
2006.    

Additionally, there is no unusual clinical picture presented with 
respect to the service-connected disabilities.  Although the 
Veteran underwent several weeks of radiation therapy for his 
adenocarcinoma of the prostate in 2004 and currently takes 
medication for the disability, the May 2010 VA examiner 
specifically noted that the disability is stable, and the record 
further shows that the Veteran was not hospitalized for the 
disability after 2004.  The Board also notes that the Veteran 
currently takes medication for his adjustment disorder; however, 
it does not appear that the Veteran has been frequently 
hospitalized for the adjustment disorder.  There is of record no 
other factor which may be considered to be exceptional or 
unusual, and the Veteran has pointed to none.

The Board does not in any way wish to downplay the significance 
of the Veteran's service-connected disabilities.  The Board 
believes, however, that the symptomatology associated with the 
Veteran's service-connected disabilities are appropriately 
compensated via the 60 percent combined disability rating 
currently assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  Thus, 
while in no way diminishing the impact that the service-connected 
disabilities have on the Veteran's industrial capacity, this is 
already taken into consideration via the disability ratings 
assigned.

In summary, the record on appeal does not provide support for a 
conclusion that the Veteran's service-connected adenocarcinoma of 
the prostate and adjustment disorder disabilities present an 
exceptional or unusual disability picture, such that referral for 
extraschedular consideration is warranted.  For the reasons and 
bases expressed above, the Board concludes that a preponderance 
of the evidence is against the Veteran's claim.  Referral for 
extraschedular consideration under 38 C.F.R. § 4.16(b) is not 
warranted.  The benefit sought on appeal, TDIU, is accordingly 
denied.




ORDER

Entitlement to TDIU is denied.



____________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


